ENTRY ORDER

                                         2015 VT 141

                        SUPREME COURT DOCKET NO. 2015-217

                                   NOVEMBER TERM, 2015

In re Christopher Sullivan, Esq.                  }   Original Jurisdiction
                                                  }
                                                  }
                                                  }   Professional Responsibility Board
                                                  }
                                                  }   PRB NO. 2013-221

                        In the above-entitled cause, the Clerk will enter:

       ¶ 1.   The Court has received from the Professional Responsibility Board an Affidavit
of Resignation filed by respondent Christopher Sullivan, as well a supporting Statement of
Additional Facts filed by disciplinary counsel, as required by A.O. 9, Rule 19.

       ¶ 2.    Based on these filings, it is hereby ordered as follows:

       (1) Respondent Christopher Sullivan is disbarred from the practice of law on consent.
           The date of disbarment shall be deemed to have commenced on June 12, 2015, the
           date that respondent was placed on interim suspension.

       (2) Respondent shall comply with all of the provisions of A.O. 9, Rule 23.


                                                  BY THE COURT:



                                                  Paul L. Reiber, Chief Justice
   Publish

   Do Not Publish                                 John A. Dooley, Associate Justice


                                                  Marilyn S. Skoglund, Associate Justice


                                                  Beth Robinson, Associate Justice


                                                  Harold E. Eaton, Jr., Associate Justice